COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §
 LEE HOTCHKISS, RANDY BOESELT,
 CARL MESSER, KEVIN McCAFFREY,                   §
 FRED CREIGHTON, RAY CALDWELL,                                     No. 08-10-00314-CV
 ROBERT ROOYAKKER, TERRY                         §
 HENERSON, AND THAT CLASS OF                                         Appeal from the
 PERSONS WHO HAVE BEEN LITTLE                    §
 CAESARS FRANCHISEES ANY TIME                                      166th District Court
 FROM DECEMBER 1, 1995 THROUGH                   §
 NOVEMBER 9, 1999,                                                of Bexar County, Texas
                                                 §
                   Appellants,                                     (TC# 99-CI-16042)
                                                 §
 v.
                                                 §
 LITTLE CAESAR ENTERPRISES, INC.,
                                                 §
                   Appellee.
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellants’ unopposed motion for voluntary dismissal of this

appeal. See TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

are assessed against Appellants. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.